|Lynda Renee             |[pic]                   |The State of            |
|SolomonAppellant        |                        |TexasAppellee           |


                           Fourth Court of Appeals
                             San Antonio, Texas

                              October 22, 2013

                             No. 04-13-00467-CR

                            Lynda Renee SOLOMON,
                                  Appellant

                                     v.

                             The STATE of Texas,
                                  Appellee

              From the 82nd District Court, Falls County, Texas
                            Trial Court No. 9165
                     Robert Miller Stem, Judge Presiding



                                    ORDER



      The Appellant's motion for extension of time  to  file  the  brief  is
GRANTED. Time is extended to December 13, 2013. NO FURTHER  EXTENSIONS  WILL
BE GRANTED.
                                       cms


                                       _________________________________
                                       Catherine Stone, Chief Justice


      IN WITNESS WHEREOF, I have hereunto set my hand and affixed  the  seal
of the said court on this 22nd day of October, 2013.





                                       ___________________________________
                                       Keith E. Hottle
                                       Clerk of Court